UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) May 19, 2014 (May 13, 2014) National Instruments Corporation (Exact name of registrant as specified in its charter) Delaware 000-25426 74-1871327 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 11500 North MoPac Expressway Austin, Texas 78759 (Address of principal executive offices, including zip code) (512) 338-9119 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers On May13, 2014, the stockholders of National Instruments Corporation (“NI”) approved an amendment (the “Amendment”) to NI’s 1994 Employee Stock Purchase Plan to increase the number of shares of common stock reserved for issuance thereunder by 3,000,000 shares.The Company’s Board of Directors had approved the Amendment on January 29, 2014, subject to stockholder approval. The 1994 Employee Stock Purchase Plan, as amended, is filed as Exhibit 10.1 to this Form 8-K. Item 5.07.Submission of Matters to a Vote of Security Holders. At the NI annual meeting of stockholders held on May 13, 2014, the stockholders elected each of the following individuals to serve on the Board of Directors for a term of three years, or until his successor is duly elected and qualified. Proposal 1:Election of Directors Votes For Votes Withheld Broker Non- Votes Jeffrey L. Kodosky Dr. Donald M. Carlton Michael E. McGrath In addition, the following proposals were voted on and approved at the Annual Meeting. Votes For Votes Against Abstentions Broker Non-Votes Proposal 2: To increase the number of shares reserved under NI’s 1994 Employee Stock Purchase Plan by 3,000,000 shares Votes For Votes Against Abstentions Broker Non-Votes Proposal 3:To ratify the appointment of Ernst & Young LLP as NI’s independent registered public accounting firm for the fiscal year ending December 31, 2014 0 Votes For Votes Against Abstentions Broker Non-Votes Proposal 4:Advisory proposal on executive compensation NI has adopted a policy to hold an advisory vote on executive compensation every three years. Item 9.01.Financial Statements and Exhibits (d)Exhibits. ExhibitNo. Description 1994 Employee Stock Purchase Plan, as amended.* * Incorporated by reference to Exhibit B of the National Instruments Corporation proxy statement dated and filed on April 1, 2014. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NATIONAL INSTRUMENTS CORPORATION By: /s/ DAVID G. HUGLEY DavidG. Hugley Vice President & General Counsel; Secretary Date:May 19, 2014
